NOTICE OF ALLOWABILITY

►	Claim(s) 1-3, 8, 10-14, 16, 18-20, and 38-44  as amended in the paper(s) filed  28 APR 2022 is/are pending in this application.


►	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

REASON(S) FOR ALLOWANCE

►	Claim(s) 1-3, 8, 10-14, 16, 18-20, and 38-44  is/are deemed to be allowable in light of the paper(s) filed 28 APR 2022 and the persuasive argument(s) therein. In particular, the declaration of Dr. Barnell showing evidence of an unexpected results is considered persuasive. The Claims have now been renumbered as Claims 1-20 in the same order as presented by the applicant.  


 

CONCLUSION

C.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ethan Whisenant whose telephone number is (571) 272-0754. The examiner can normally be reached Monday-Friday from 8:30 am -5:30 pm EST or any time via voice mail.  If repeated attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dave Nguyen, can be reached at (571) 272-0731. 
	The Central Fax number for the USPTO is (571) 273-8300.  Please note that the faxing of papers must conform with the Notice to Comply published in the Official Gazette, 1096 OG 30 (November 15, 1989). 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ETHAN C WHISENANT/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        ethan.whisenant@uspto.gov
 

EXAMINER SEARCH NOTES

15 JUL 2022 - ECW

Databases searched: All database available via PE2E 
CAplus, Medline and BIOSIS via STNext (note the search terms used below) ;  
and Google Scholar

Reviewed the parent(s), if any, and any search(es) performed therein : see the BIB data sheet 

Reviewed, the search(es), if any,  performed by prior examiners including any international examiners; PCT/US20017/058789


  
Search terms:

All Inventor(s) e.g. Barnell E?/au 

Stool or feces or fecal or excrement
Enrich$ or separate$
Eukaryotic cells 
Prokaryotic cells 
DNA or RNA or nucleic 
(Nuclease or RNase) inhibitor 

►	See the Examiner’s PE2E Search Notes and  STNext  search notes/strategy in IFW